 Case 19-05016   Doc 10   Filed 12/05/19 Entered 12/05/19 11:51:53   Desc Main
                            Document     Page 1 of 3


                 UNITED STATES BANKRUPTCY COURT
                     DISTRICT OF MINNESOTA

In re:

Rachel Lynne Shaugobay,                              BKY 19-50389
             Debtor.
--------------------------------
Melissa Boyd,                                        ADV 19-5016
                 Plaintiff,
v.                                                   ORDER FOR TRIAL
Rachel Lynne Shaugobay,
                 Defendant.


          IT IS ORDERED:

     1.   This proceeding is set for trial in Courtroom No. 2,
4th Floor, United States Courthouse, 515 West First Street,
Duluth, Minnesota, on March 23, 2020, at 10:00 a.m.

     2.   On or before March 9, 2020, all parties shall confer
and enter into stipulations as to the following:

          a)      Waiver of objections to      the admissibility of
                  exhibits on the grounds      of lack of identification
                  or foundation where the      identification or
                  foundation is not to be      contested;

          b)      Waiver of objections to the admissibility of
                  depositions proposed to be offered in evidence, if
                  any.

          c)      Facts which are not disputed. This stipulation
                  shall be reduced to writing in a form which can be
                  adopted by the court as Findings of Fact.


At this conference, counsel shall provide copies of each exhibit
for inspection by opposing counsel and for waiver or noting of
objection.

     3.   No later than seven (7) days prior to trial, the
parties shall prepare, serve and file the following:

          a)      The stipulations regarding admissibility of
                  exhibits and depositions;
Case 19-05016   Doc 10   Filed 12/05/19 Entered 12/05/19 11:51:53   Desc Main
                           Document     Page 2 of 3


         b)     The stipulation of facts which are not disputed;

         c)     A final witness list containing the names,
                addresses and brief summary of the testimony of
                each witness the party will call. A person not
                listed on this list may not testify during the
                party’s case-in-chief;

         d)     A final exhibit list containing a description of
                all exhibits to be offered at trial. Exhibits not
                listed on this list may not be offered during the
                party’s case-in-chief. Each exhibit shall be
                marked and the list shall identify the exhibits by
                their letters or numbers.

                The plaintiff shall identify the plaintiff’s
                exhibits with numbers as follows:

                             Plaintiff’s Exhibit 1
                             Plaintiff’s Exhibit 2
                                  etc.

                The defendant shall identify the defendant’s
                exhibits with letters as follows:

                             Defendant’s Exhibit A
                             Defendant’s Exhibit B
                                  etc.

                If there is more than one plaintiff or defendant,
                then the parties shall confer so as to avoid
                duplication of exhibit identification;

         e)     A list of depositions to be offered at trial;
 Case 19-05016   Doc 10   Filed 12/05/19 Entered 12/05/19 11:51:53                 Desc Main
                            Document     Page 3 of 3


           f)    A trial memorandum containing a complete
                 chronology of the party’s version of the facts and
                 a complete statement of the law on which the party
                 relies.

           g)    Proposed Findings of Fact and Conclusions of Law.

     4.   Private Information. To avoid the inadvertent
disclosure of private data and other sensitive information,
counsel and parties unrepresented by counsel shall refrain from
eliciting or mentioning during trial or including in motions,
exhibits or any other submissions required by this order any of
the following restricted information, except in the manner noted:

           1.    Social Security numbers: use only the last four
                 digits;
           2.    Financial account numbers: use only the last four
                 digits;
           3.    Names of minor children: use only initials;
           4.    Dates of birth: use only year of birth; and
           5.    Home addresses of witnesses; use only city and
                 state of residence.

     If restricted information is mentioned in court, counsel or
parties may ask to have it stricken from the record or partially
redacted to conform to the judiciary’s privacy policy.

     5.    Immediately prior to trial, two copies of all exhibits
shall be provided to the court recorder operator for the use of
the court.

     6.   Failure to comply with this order may result in the
imposition of sanctions under Bankruptcy Rule 7016 and Fed. R.
Civ. P. 16(f).

     7.   Fed. R. Civ. P. 26(a)(1), (a)(2), (a)(3) and (f) do
not apply in this proceeding.




Dated:   December 5, 2019
                                         /e/ Robert J. Kressel

                                         ROBERT J. KRESSEL
                                         UNITED STATES BANKRUPTCY JUDGE




                                               NOTICE OF ELECTRONIC ENTRY AND
                                               FILING ORDER OR JUDGMENT
                                               Filed and Docket Entry made on 12/05/2019
                                               Lori Vosejpka, Clerk, by AMM
